Citation Nr: 1019109	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  03-29 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from August 1965 to March 
1972. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2005 the Veteran and his wife presented testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing conducted at the RO.  A transcript of that hearing is 
contained in the claims file.  

The issue on appeal was remanded by the Board in March 2008.  
The VA Appeals Management Center (AMC) completed its 
development action in September 2009 and issued a 
Supplemental Statement of the Case (SSOC) to the Veteran.  
The case has now been returned to the Board for further 
appellate review.  



FINDINGS OF FACT

The evidence is in approximate balance as to whether the 
Veteran's bladder cancer developed as a result of exposure to 
printing-related chemicals in service. 



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for service connection for bladder cancer are met.  
38 U.S.C.A.§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  In view 
of the disposition herein, no discussion of these provisions 
is necessary.  

II.  Service Connection for a Low Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009) ; 38 C.F.R. § 3.303(a) (2009).  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If a disorder noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  Id. 

When all the evidence is assembled,it is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
in the evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) ("in some cases, 
lay evidence will be competent and credible evidence of 
etiology").

The Veteran contends that chemicals to which he was exposed 
in the course of his work as a printer during service caused 
his bladder cancer, and he should accordingly be service 
connected for that disease and/or the residuals thereof.  His 
separation document, DD Form 214, shows that his military 
occupational specialty (MOS) in the Army was as an offset 
pressman, and that his military training included offset 
press operations.

He has submitted private treatment records establishing that 
he has had cancer of the bladder, for which he has undergone 
extensive surgery.  There is some conflict in the record as 
to the precise nature of that cancer.  A February 1999 
surgical pathology report assessed a sarcoma of the anterior 
pelvis.  An Armed Forces Institute of Pathology letter dated 
in May 1999 provides a finding of high-grade sarcoma of the 
urinary bladder, but notes that the type could not be 
established with certainty.  

The Veteran averred in a December 2002 statement that, in his 
work for eighteen months at offset printing while stationed 
in Okinawa, he not only was exposed to carbon tetrachloride 
as a cleaning agent, but also was exposed to benzene and 
toluene, which he said were used as solvents for the inks 
used in the print shop.  He further asserted that, after 
service, he went into the restaurant business, and was not 
exposed to hazardous chemicals at any time after service. 

In a supplementary submission of December 2009, the Veteran 
added that he was also exposed to chemicals in the course of 
his printing work at other locations in service, so that 
instead of a mere 18 months of exposure to printing-
associated chemicals he was in fact so exposed for a period 
of 21/2 years, including the 18 months in Okinawa, an interval 
between November 1969 and February 1970 at the Fort Belvoir 
U.S. Army Printing School, and in printing work at Fort Ord, 
California, from September 1971 to April 1972.  

The Veteran provided a March 2001 letter from a professional 
at an environmental service company, informing that benzene 
and toluene were used as ink solvents by some ink makers 
during the Vietnam era.  The professional did not have 
information concerning any use by the military of inks 
containing those solvents during that period, but noted that 
those solvents are toxic. 

The Board obtained a medical opinion dated in December 2006, 
from a professor of medicine and urological surgery at a 
major university.  Upon review of the evidence in this case, 
the doctor concluded that the veteran's cancer was more 
likely to be a "carcinosarcoma (a poorly differentiated 
transitional cell carcinoma - an epidermal tumor) with 
elements of sarcomatous degeneration . . . ."  The 
specialist endeavored to address etiology as related to the 
Veteran's chemical exposure in the course of offset printing 
work in service, noting that current medical knowledge could 
establish no causal association between exposure to carbon 
tetrachloride, alone, and the Veteran's bladder cancer.  
However, the specialist commented that he is not a specialist 
in occupational medicine, and therefore could not adequately 
address the likelihood of the veteran's in-service exposure 
to other chemicals in the course of his printing work causing 
the cancer.  The specialist identified compounds which 
"should at least be considered as candidate carcinogens, 
including acetaminophen, benzene, chlorinated aliphatic 
hydrocarbons, heterocyclic amines, nitrosamines, polyaromatic 
hydrocarbons, and polychlorinated biphenyls."  The 
specialist further commented that "it is difficult to know 
exactly what this gentleman was exposed to in the environment 
he describes."  However, the specialist did note that it is 
"as likely as not" that simultaneous exposure to carbon 
tetrachloride and one or more of these candidate carcinogens 
could be related to his bladder cancer.  

The specialist further commented that, if the Veteran were a 
significant smoker, this would be the more likely cause of 
his bladder cancer, and specifically referred to the absence 
of any history of smoking in the claims file (which had 
accompanied the opinion request).  Current review of the 
evidentiary record indicates that the veteran has no past 
smoking history.  

The Board sought to authoritatively resolve the question of 
the identity of the chemicals to which the Veteran may have 
been exposed during his work as an Army printer, by remanding 
for a medical specialist report of likely chemical exposures 
in the course of the Veteran's work with offset printing 
presses in service.  The expert was to specifically address 
whether the types of chemicals to which the Veteran was 
likely exposed included benzene, chlorinated aliphatic 
hydrocarbons, heterocyclic amines, nitrosamines, polyaromatic 
hydrocarbons, or polychlorinated biphenyls.  Unfortunately, 
the VA physician with a background in occupational health who 
was assigned to address these questions provided a brief 
report dated in July 2009, and in response to pertinent 
questions stated simply, "I am totally unable to obtain 
knowledge of the likely solvents used between March 1970 and 
April 1971 and inks used in off set [sic] printing presses 
used by military personnel stationed in Okinawa, Japan."  
The reviewer provided no evidence that he had put forth any 
effort to uncover evidence of the Veteran's likely chemical 
exposures in the course of his printing work in service.  The 
Board is thus left with no more independent evidence 
concerning such exposures than we had at the time of our 
March 2008 remand.  

That said, the Board must still recognize the Veteran's 
statements of affirmative evidence of his exposure to 
volatile chemicals, including benzene, toluene, and carbon 
tetrachloride, in the course of performing his offset 
printing work in service.  At the present remote time, the 
Board recognizes that he may be unsure of the precise nature 
of the cleaning agents and ink solvents used in his printing 
work in service.  On the other hand, given that he was 
trained by the Army in the printing profession, he clearly 
attained a level of expertise consistent with his MOS.  As a 
result, the Board ascribes to the Veteran the competence to 
identify, by his personal knowledge and recollection, the 
chemicals he used in service, and these statements are 
cognizable to support the claim.  See Jandreau, Davidson, 
supra.

With regard to a potential non-service-connected cause of the 
Veteran's cancer, we note that, in its SSOC issued in 
September 2009, the AMC denied the claim in part based on a 
cited report of medical history at a VA Medical Center (VAMC) 
which was said to have documented, in August 2007, that the 
Veteran reported having been a 1/2-to-1-pack-a-day smoker for 
35 years.  That information was taken as sufficient to rebut 
the relative likelihood that exposure to printing chemicals 
in service had caused his cancer of the bladder.  However, in 
October 2009, the Veteran submitted a detailed letter in 
rebuttal to the AMC, and later also submitted a copy to the 
Board.  Therein, in pertinent part, he stated that he had 
never been in the VAMC to which the AMC referred, and had 
never smoked or used tobacco products.  His representative 
further averred, in a Written Brief Presentation submitted to 
the Board in April 2010, that the AMC's statement about the 
Veteran's smoking history is nowhere apparent in the claims 
file, and the Board can find no such entry in the file.  
Thus, we eliminate smoking as a factor.

Weighing the support provided by the March 2001 letter from 
the environmental services company professional, as well as 
the credible information provided by the Veteran himself 
regarding in-service exposures, and in the absence of 
contrary evidence to the effect that the Veteran was not 
exposed to chemicals including benzene, carbon tetrachloride, 
and toluene in the course of his offset printing work in 
service, the Board will conclude that the evidence is in 
relative equipoise as to the relative likelihood of such 
exposure in service. 

This conclusion, coupled with the December 2006 medical 
opinion to the effect that exposure to carcinogenic chemicals 
including benzene in service was "as likely as not" to have 
caused or contributed to the Veteran's bladder cancer, 
ultimately leads the Board to a determination that the weight 
of the evidence is not against a causal link between chemical 
exposures in service and the Veteran's bladder cancer.  On 
that basis, affording the Veteran the benefit of the doubt, 
the Board finds that service connection for bladder cancer is 
warranted.  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.

ORDER

Service connection for bladder cancer is granted. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


